DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-14 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umehara (Umehara – US 2017/0270785 A1).

As to claim 1, Umehara a signal control device (Umehara: Abstract and FIG. 1 the roadside control apparatus 5) including a processor (Umehara: FIG. 3 the main control unit 54) that provides signal control information for controlling a traffic light installed at an intersection (Umehara: [0121]-[0122] and FIG. 2 the traffic signal 41 comprising a plurality of signal light units 46: Upon receiving the downlink information S1 including signal control parameters from the remote control apparatus 12, the roadside control apparatus 5 transfers the signal control parameters to the traffic signal controller 47. In order to provide the vehicles 43 with the traffic light switching timing and the traffic information included in the received downlink information S1, the roadside control apparatus 5 is also able to wirelessly broadcast these pieces of information to the vehicles 43),
wherein the processor calculates number of times of signal waiting of a vehicle in a plurality of vehicle outflow directions at the intersection (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0224], FIG. 5, and FIG. 7:  the number of times of traffic light waiting=1 means that an equipped vehicle 43A could pass through the intersection Jk at a green light immediately after a stop thereof at a red light. The number of times of traffic light waiting=2 means that an equipped vehicle 43A could not pass through the intersection Jk at a green light immediately after a stop thereof at a red light but could pass through the intersection Jk at a green light in the next cycle), and
determines an adjustment value of a passage permission time for the signal control information of the traffic light relating to the vehicle outflow direction, based on the number of times of signal waiting (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further determines whether or not the number of times of traffic light waiting ≥ predetermined number of times (e.g., 2) is satisfied (step ST104). When the result of the determination in step ST104 is negative, the IEB 5 does not extend the green interval at the inflow road in the east-to-west direction (step ST106). When the result of the determination in step ST104 is positive, the IEB 5 extends the green interval at the inflow road in the east-to-west direction (step ST105). That is, the inflow road in the east-to-west direction is a target direction of green interval extension).

As to claim 6, Umehara disclose the limitations of claim 1 further comprising the signal control device of claim 1, wherein the processor determines whether or not the adjustment value of the passage permission time satisfies a preset permission condition (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further determines whether or not the number of times of traffic light waiting ≥ predetermined number of times (e.g., 2) is satisfied (step ST104). When the result of the determination in step ST104 is negative, the IEB 5 does not extend the green interval at the inflow road in the east-to-west direction (step ST106). When the result of the determination in step ST104 is positive, the IEB 5 extends the green interval at the inflow road in the east-to-west direction (step ST105). That is, the inflow road in the east-to-west direction is a target direction of green interval extension).

As to claim 9, Umehara disclose the limitations of claim 1 further comprising the signal control device of claim 1, further comprising:
a backup information storage that stores information of the passage permission time before the adjustment value of the passage permission time is applied (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7: the IEB 5 reduces, by predetermined adjustment time (e.g., 10 sec), the green interval in the south-to-north direction in which the green interval is sufficient, and increases, by the adjustment time, the green interval in the east-to-west direction in which the green interval is insufficient, thereby adjusting the green interval in each direction while maintaining one cycle in a constant time period; thus it is reasonable to interpret the predetermined adjustment time is stored in a memory for the IEB to perform its intended function).

As to claim 10, Umehara disclose the limitations of claim 1 further comprising the signal control device of claim 1, wherein the processor calculates number of times of signal waiting of a vehicle for each of the plurality of vehicle outflow directions to which different indications are applied in the traffic light, and determines the adjustment value of the passage permission time for each of the vehicle outflow directions, based on a plurality of the number of times of signal waiting (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further determines whether or not the number of times of traffic light waiting ≥ predetermined number of times (e.g., 2) is satisfied (step ST104). When the result of the determination in step ST104 is negative, the IEB 5 does not extend the green interval at the inflow road in the east-to-west direction (step ST106). When the result of the determination in step ST104 is positive, the IEB 5 .

As to claim 11, Umehara disclose the limitations of claim 10 further comprising the signal control device of claim 10, wherein the plurality of vehicle outflow directions include a plurality of outflow directions relating to vehicles whose inflow directions to the intersection are the same as each other (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further determines whether or not the number of times of traffic light waiting ≥ predetermined number of times (e.g., 2) is satisfied (step ST104). When the result of the determination in step ST104 is negative, the IEB 5 does not extend the green interval at the inflow road in the east-to-west direction (step ST106). When the result of the determination in step ST104 is positive, the IEB 5 extends the green interval at the inflow road in the east-to-west direction (step ST105). That is, the inflow road in the east-to-west direction is a target direction of green interval extension).

As to claim 13, Umehara discloses the limitations of claim 1 further comprising a signal control system comprising:
the signal control device (Umehara: Abstract and FIG. 1 the roadside control apparatus 5) according to claim 1; and
an on-road communication device ([0114]-[0115] and FIG. 5 the IEB 5) that acquires information on a travel time of a vehicle passing through the intersection ([0186]-[0189] and FIG. 6: The traffic index that the IEB 5 monitors is at least one of, for example, an inflow travel time, and an average speed of vehicles 43).

As to claim 14, Umehara discloses all the signal control method of providing signal control information for controlling a traffic light installed at an intersection limitations as claimed that mirrors the signal control device including a processor that provides signal control information for controlling a traffic light installed at an intersection in claim 1; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a signal control method of providing signal control information for controlling a traffic light installed at an intersection (Umehara: [0121]-[0122] and FIG. 2 the traffic signal 41 comprising a plurality of signal light units 46: Upon receiving the downlink information S1 including signal control parameters from the remote control apparatus 12, the roadside control apparatus 5 transfers the signal control parameters to the traffic signal controller 47. In order to provide the vehicles 43 with the traffic light switching timing and the traffic information included in the received downlink information S1, the roadside control apparatus 5 is also able to wirelessly broadcast these pieces of information to the vehicles 43) comprising:
calculating number of times of signal waiting of a vehicle in a plurality of vehicle outflow directions at the intersection (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0224], FIG. 5, and FIG. 7:  the number of times of traffic light waiting=1 means that an equipped vehicle 43A could pass through the intersection Jk at a green light immediately after a stop thereof at a red light. The number of times of traffic light waiting=2 means that an equipped vehicle 43A could , and
determining an adjustment value of a passage permission time for the signal control information of the traffic light relating to the vehicle outflow direction, based on the number of times of signal waiting (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further determines whether or not the number of times of traffic light waiting ≥ predetermined number of times (e.g., 2) is satisfied (step ST104). When the result of the determination in step ST104 is negative, the IEB 5 does not extend the green interval at the inflow road in the east-to-west direction (step ST106). When the result of the determination in step ST104 is positive, the IEB 5 extends the green interval at the inflow road in the east-to-west direction (step ST105). That is, the inflow road in the east-to-west direction is a target direction of green interval extension).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (Umehara – US 2017/0270785 A1) in view of Peri et al. (Peri – US 2016/0019784 A1).

As to claim 2, Umehara disclose the limitations of claim 1 except for the claimed limitations of the signal control device of claim 1, wherein the determination of the adjustment value of the passage permission time is performed at a predetermined cycle.
However, it has been known in the art of traffic control to implement the determination of the adjustment value of the passage permission time is performed at a predetermined cycle, as suggested by Peri, which discloses the determination of the adjustment value of the passage permission time is performed at a predetermined cycle (Peri: [0083]-[0087], and FIG. 7: After a predetermined number of cycles, the total number of VBCs that crossed the intersection is compared in step 145 with the total number of VBCs in the waiting list that were waiting for green light. If the difference between the total number of VBCs in the waiting list that were waiting for green light time and the total number of VBCs that have crossed the intersection, is greater than a predetermined threshold, the allocated green light time per PCU is increased in step 149 in order to compensate for vehicles not equipped with VRT e.g., cell phone or not equipped with VPU e.g. cell phone CPU with a relevant application or in order to compensate for stationary, excessively slow moving vehicles that are blocking the passage of vehicles along one or more lanes of the signal group, for example, due to an accident or the passage of a truck. If, however, the total number of VBCs that were waiting for green light is less than, or equal to, the total number of VBCs that have crossed the intersection and the last VBC in the waiting list 
Therefore, in view of teachings by Umehara and Peri, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the traffic control of Umehara to include the determination of the adjustment value of the passage permission time is performed at a predetermined cycle, as suggested by Peri. The motivation for this is to update an adjust time to compensate for different operation conditions at an intersection of a traffic controller.

As to claim 8, Umehara disclose the limitations of claim 6 except for the claimed limitations of the signal control device of claim 6, wherein the processor corrects the adjustment value of the passage permission time such that the permission condition is satisfied in a case where the adjustment value of the passage permission time does not satisfy the permission condition.
However, it has been known in the art of traffic control to implement the processor corrects the adjustment value of the passage permission time such that the permission condition is satisfied in a case where the adjustment value of the passage permission time does not satisfy the permission condition, as suggested by Peri, which discloses the processor corrects the adjustment value of the passage permission time such that the permission condition is satisfied in a case where the adjustment value of the passage permission time does not satisfy the permission condition (Peri: [0083]-[0087], and FIG. 7: After a predetermined number of cycles, the total number of VBCs that crossed the intersection is compared in step 145 with the total number of VBCs in the waiting list that were waiting for green light. If the difference between the total number of VBCs in the waiting list that were waiting for green light time and the total number of VBCs that have crossed the intersection, is greater than a predetermined threshold, the allocated green light time per PCU is increased in step 149 in order to compensate for vehicles not equipped with VRT e.g., cell phone or not equipped with VPU e.g. cell phone CPU with a relevant application or in order to compensate for stationary, excessively slow moving vehicles that are blocking the passage of vehicles along one or more lanes of the signal group, for example, due to an accident or the passage of a truck. If, however, the total number of VBCs that were waiting for green light is less than, or equal to, the total number of VBCs that have crossed the intersection and the last VBC in the waiting list crossed the intersection at a predetermined time before the end of allocated green light time (step 147), indicating that the allocated green light time is longer than required, the allocated green light time per PCU is decreased in step 151).
Therefore, in view of teachings by Umehara and Peri, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the traffic control of Umehara to include the processor corrects the adjustment value of the passage permission time such that the permission condition is satisfied in a case where the adjustment value of the passage permission time does not satisfy the permission condition, as suggested by Peri. The motivation for this is to update an adjust time to compensate for different operation conditions at an intersection of a traffic controller.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (Umehara – US 2017/0270785 A1) in view of Katsumi Tsuchida (Tsuchida – JP 2009-176221 A). The rejections in this instant application are based on the English translation of JP 2009-176221 A publication by computer.

As to claim 3, Umehara disclose the limitations of claim 1 except for the claimed limitations of the signal control device of claim 1, wherein the number of times of signal waiting is calculated based on a travel time of a target vehicle passing through the intersection.
However, it has been known in the art of vehicle traffic to implement the number of times of signal waiting is calculated based on a travel time of a target vehicle passing through the intersection, as suggested by Tsuchida, which discloses the number of times of signal waiting is calculated based on a travel time of a target vehicle passing through the intersection (Tsuchida: Abstract, [0007]-[0009], [0015]-[0019], FIG. 1-3: The passability determination unit 7 determines the signal light color when reaching the intersection based on the signal light color cycle information acquired by the road-to-vehicle communication device 3 and the arrival time TTC calculated by the arrival time calculation unit 6. It is determine whether or not the vehicle can pass through an intersection).
Therefore, in view of teachings by Umehara and Tsuchida, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the traffic control of Umehara to include the number of times of signal waiting is calculated based on a travel time of a target vehicle passing through the intersection, as suggested by Tsuchida. The motivation for this is to rely upon travel time of a vehicle arriving at an intersection in order to determine whether the vehicle is able to travel through the intersection.

As to claim 4, Umehara and Tsuchida disclose the limitations of claim 3 further comprising the signal control device of claim 3, wherein the number of times of signal waiting is calculated based on a difference between the calculated travel time and a reference time set for a travel path of a vehicle relating to the travel time (Tsuchida: Abstract, [0007]-[0009], [0015]-[0019], FIG. 1-3: when the alarm processing unit 9 determines that the signal light color is red, it issues a vehicle stop warning only when the arrival time TTC is not less than or equal to the threshold value Tc, and when the arrival time TTC is less than or equal to the threshold value Tc, the vehicle stop warning is issued).

As to claim 5, Umehara and Tsuchida disclose the limitations of claim 1 further comprising the signal control device of claim 1, wherein the number of times of signal waiting is calculated based on a passage prohibition time of a target vehicle in the vehicle outflow direction (Tsuchida: Abstract, [0007]-[0009], [0015]-[0019], FIG. 1-3: when the alarm processing unit 9 determines that the signal light color is red, it issues a vehicle stop warning only when the arrival time TTC is not less than or equal to the threshold value Tc, and when the arrival time TTC is less than or equal to the threshold value Tc, the vehicle stop warning is issued).

As to claim 7, Umehara and Tsuchida disclose the limitations of claim 6 further comprising the signal control device of claim 6, wherein the permission condition includes at least one of an upper limit value and a lower limit value of the passage permission time in the signal control information (Umehara: [0044]-[0046], [0207]-[0215], [0223]-[0231], FIG. 5, and FIG. 7:  When the result of the determination in step ST103 is positive, the IEB 5 further Tsuchida: Abstract, [0007]-[0009], [0015]-[0019], FIG. 1-3: when the alarm processing unit 9 determines that the signal light color is red, it issues a vehicle stop warning only when the arrival time TTC is not less than or equal to the threshold value Tc, and when the arrival time TTC is less than or equal to the threshold value Tc, the vehicle stop warning is issued; in this rejection, Examiner interprets a vehicle determines whether the vehicle is able to pass an intersection when a traffic light is other than red color – when the traffic light is yellow, it is considered as an interval. Thus, the maximum limit value as the beginning of the yellow color and the minimum limit value as the ending of the yellow color).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara (Umehara – US 2017/0270785 A1) in view of Oguri (Oguri – US 2016/0075330 A1).

As to claim 12, Umehara disclose the limitations of claim 1 except for the claimed limitations of the signal control device of claim 1, further comprising:
a display unit that displays the determined adjustment value of the passage permission time.
a display unit that displays the determined adjustment value of the passage permission time, as suggested by Oguri, which discloses a display unit that displays the determined adjustment value of the passage permission time (Oguri: Abstract, [0021], [0024]-[0025], [0029], [0035], [0048]-[0049], and FIG. 1 the assistance instrument 20: when the display information transmitted to the communicating device 32 is only current display information of the traffic signal 100 (so-called signal aspect information), the signal control device 101 also transmits information of signal state switching interval (hereinafter, referred to as " display switching interval") together with the display information to the communicating device 32 as the signal information. This is for allowing the own vehicle C which receives the signal information to grasp change in the display information with respect to displacement of an own vehicle position. Therefore, the signal control device 101 may also transmit, together with the signal aspect information, the display information during predetermined time thereafter (for example, upcoming few seconds) as the signal information to the communicating device 32).
Therefore, in view of teachings by Umehara and Oguri, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the traffic control of Umehara to include a display unit that displays the determined adjustment value of the passage permission time, as suggested by Oguri. The motivation for this is to inform a driver information related to an operating state of a traffic signal.
 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Todaka et al., US 3,652,982, discloses traffic signal control system for adjacent intersections.
Chandra et al., US 8,050,854 B1, discloses adaptive control systems and methods.
Lee et al., US 2012/0188099 A1, discloses traffic signal preemption system and method.
Stallard et al., US 20020116118 A1, discloses generalized adaptive signal control method and system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684